EXHIBIT 10.3
December 16, 2009
Mr. James G. Mitchell
[ADDRESS OMITTED]
Dear Jim:
          When signed where indicated below, this letter shall serve as an
amendment to our letter agreement dated January 20, 2003 (the “Letter
Agreement”), which was amended on June 28, 2004 (the “2004 Amendment”). The
Company and the employee hereby agree as follows:
          A. Amendment to Paragraph 1 of the Letter Agreement. The definition of
“Normal Retirement” included in Paragraph 1 of the Letter Agreement shall be
deleted in its entirety and replaced with the following definition:
As it pertains to James G. Mitchell, “Early Retirement” means, for purposes of
the Steelcase Inc. Executive Supplemental Retirement Plan (the “SERP”) only,
termination of employment, for any reason other than death, at any time on or
after the first date on which the sum of Mr. Mitchell’s age and years of service
equals or exceeds 73, being November 26, 2007, and before Mr. Mitchell reaches
his Normal Retirement Age.
          B. Amendment to Paragraph 3(c) of the Letter Agreement. Paragraph 3(c)
of the Letter Agreement is hereby amended and restated in its entirety as
follows:
(c) Termination of Employment by Reason of Retirement. If your employment is
terminated by you or the Company for any reason or no reason after you have
reached the age of Early Retirement, you will be entitled to receive any
severance payments as may be required by the applicable employment standards
legislation and the amounts calculated and payable under the current provisions
of the SERP subject to and payable in accordance with the terms and conditions
of the SERP, as amended from time to time. You shall also be entitled to receive
any base salary earned up to the date of termination, the value of any unused
vacation days accrued to the date of termination, reimbursement of any business
expenses reasonably incurred up to the date of termination and any vested
balances you have under the Plans, subject to and payable in accordance with the
terms of the Plans.
          C. Effective Date. This amendment shall be effective on December 16,
2009, regardless of the date of execution of this amendment by the parties.
          D. Miscellaneous. All other terms of the Letter Agreement and 2004
Amendment will continue in full force and effect until modified in accordance
with their terms.
Sincerely,
James P. Hackett
President and Chief Executive Officer
Steelcase Inc.

              READ, UNDERSTOOD AND ACCEPTED
 
       
 
  By:   /s/ James G. Mitchell
 
       
 
      James G. Mitchell
 
       
 
  Date:   12/17/09
 
       
 
  Witness:   /s/ John Hagenbush

 